El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación de la apelación interpuesta en este caso porque los autos se radicaron en febrero 23,1933, y en marzo 4 siguiente se concedió a la ape-lante una prórroga para presentar su alegato a vencer el 4 de abril de 1933 y porque el alegato no fue presentado dentro de dicho término, limitándose la apelante a solicitar en abril
3. otra prórroga de treinta días que le fue concedida sin autoridad por esta corte.
Sostiene la apelada usando sus propias palabras: “Que la prórroga últimamente concedida está desautorizada por las disposiciones del artículo 53 del Reglamento de esta Hon. Corte, tal como dicho artículo debe entenderse; y por tanto tal prórroga es nula.”
*964Dice la sección 53 del reglamento de esta corte, qne se invoca:
“Siempre que un Letrado solicite de este Tribunal una prórroga, para cualquier fin, la concesión de la cual pueda demorar la tramita-ción de la causa por más de treinta días, se denegará dicha prórroga, a no ser que la parte contraria o su abogado hayan sido notificados, o 'consientan por escrito en dicha demora.”
Sostiene la apelada qne la correcta interpretación de esa regla es la de qne no es necesario qne la prórroga qne se solicite sea en sí misma por nn término mayor de treinta días cuando ya se ha solicitado y concedido anteriormente otra que cubra dicho término.
Desde qne fné aprobada hace más de veinte años, ha venido aplicándose dicha regla de modo invariable en el sen-tido de qne las qne exigen notificación a la parte contraria o a su abogado, o su consentimiento por escrito, son las peti-ciones de prórroga en sí mismas por más de treinta días, irrespectivamente de si el término ha sido o no prorrogado con anterioridad. No se nos presentan razones de peso para variar la interpretación.
Además aunque resolviéramos lo contrario y decidiéramos qne es la correcta la interpretación qne da a la regla la parte apelada, no procedería la desestimación del recurso porque no se trata de nn término jurisdiccional y la corte ha ejerci-tado ya su discreción extendiéndolo.
En materia de apelaciones sólo hay nn término jurisdiccional fatal en absoluto, el de la interposición del recurso. Una vez qne el recurso se interpone, la corte adquiere jurisdicción para tramitarlo. Los otros términos fijados son prorrogables, concediéndose las prórrogas en el ejercicio de una sana discreción, de acuerdo con las circunstancias que concurran.

Debe declararse no haber lugar a la desestimación soli-citada.